FILED
                            NOT FOR PUBLICATION                            OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FERNANDO ORTIZ-ROMERO,                           No. 11-73365

              Petitioner,                        Agency No. A076-713-230

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 6, 2014**
                               Pasadena, California

Before: PREGERSON, TALLMAN, and BEA, Circuit Judges.

       Fernando Ortiz-Romero (“Romero”) petitions for review of a decision by the

Board of Immigration Appeals (“BIA”) that denied his second motion to reopen

removal proceedings sua sponte. We have jurisdiction to review a final order of

removal under 8 U.S.C. § 1252. We dismiss the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After considering Romero’s second motion under 8 C.F.R. § 1003.2(a) for

sua sponte reopening of his removal proceedings, the BIA held that it did not have

jurisdiction under 8 C.F.R. § 1003.2(d).

      Alternatively, the BIA stated that even if jurisdiction were proper, it would

not reopen Romero’s proceedings under its § 1003.2(a) sua sponte discretion.

      We lack jurisdiction to review the BIA’s unfettered § 1003.2(a) discretion

not to reopen removal proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th

Cir. 2002); see also Sharma v. Holder, 633 F.3d 865, 874 (9th Cir. 2011).

      PETITION FOR REVIEW IS DISMISSED.




                                           2